Citation Nr: 1628738	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  05-38 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether S.C. may be recognized as a child of the Veteran for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to November 2003.            The Veteran was killed while serving in Iraq in November 2003.  The appellant is S.C.'s mother.

In an Administrative Decision dated November 2004, the Regional Office (RO) in Jackson, Mississippi, denied the appellant's claim for VA benefits on behalf of S.C.

In February 2007, a Travel Board hearing was held before the undersigned  Veterans Law Judge (VLJ) of the Board.  The case was then remanded by the Board in July 2007, and again in April 2010.  After completing further development,              the RO as Agency of Original Jurisdiction (AOJ) continued denial of the claim through issuance of an August 2015 Supplemental Statement of the Case (SSOC).

By December 2015 correspondence, the appellant contacted the Board and requested that a decision not be made upon her case until March 2016, pending the opportunity to submit additional pertinent documentation, namely the results of a DNA test intended to prove paternity.  While the identified evidence has not been submitted to the Board, the appellant will have one further opportunity in conjunction with the instant remand.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds further development of the evidence in this case to be necessary and unavoidable, and so is remanding it.  

The appellant seeks recognition as the Veteran's daughter for purposes of obtaining eligibility for VA benefits.  A more extensive procedural and evidentiary history has been set forth in prior Board remand issuances, but the determinative issue         throughout remains by what means under applicable law the appellant can establish that the Veteran was the natural father of S.C.

Under the applicable criteria, age or relationship is established by one of the following types of evidence:  a copy or abstract of the public record of birth; a copy of a church record of baptism; an affidavit or certified statement of the physician or midwife in attendance at birth; a copy of a Bible or other family record certified to by a notary public or other officer with authority to administer oaths, who should state in what year the Bible or other book in which the record appears was printed, whether the record bears any erasures or other marks of alteration, and whether from the appearance of the writing he believes the entries to have been made at the time purported; affidavits or certified statements of 2 or more persons, preferably disinterested, who will state their ages, showing the name, date, and place of birth of the person whose age or relationship is being established, and that to their knowledge such person is the child of such parents (naming the parents) and stating the source of their knowledge; and other evidence which is adequate to establish the facts in issue, including census records, original baptismal records, hospital records, insurance policies, and school, employment, immigration, or naturalization records. 38 C.F.R. § 3.209 (2015).

As to the mother of an illegitimate child, proof of birth is all that is required.                   As to the father, the sufficiency of evidence will be determined in accordance with the facts in the individual case.  Proof of such relationship will consist of:                       (1) an acknowledgment in writing signed by him; or (2) evidence that he has been identified as the child's father by a judicial decree ordering him to contribute to the child's support or for other purposes; or (3) any other secondary evidence which reasonably supports a finding of relationship, as determined by an official authorized to approve such findings, such as (i) a copy of the public record of birth or church record of baptism, showing that the veteran was the informant and was named as a parent of the child; or (ii) statements of persons who know that the veteran accepted the child as his; or (iii) information obtained from service department or public records, such as school or welfare agencies, which shows          that with his knowledge the veteran was named as the father of the child.                               38 C.F.R. § 3.210.

The RO through continued correspondence has appropriately advised the appellant of these available sources of evidence to substantiate her claim.  For purpose of this claim, unfortunately, no one particular development action to date has proved fruitful.  

As the appellant has testified at the February 2007 Travel Board hearing, she and the Veteran met and dated in high school, and she was 17 years old when she became pregnant with S.C.  The appellant further testified that she and the Veteran essentially broke up and stopped communicating when she became pregnant.  According to the appellant, this was the reason for his absence at the birth and why his name was missing from the birth certificate.  The appellant maintains that after about a month after S.C.'s birth, the Veteran acknowledged that he was the child's father and joined the military because he wanted to be a part of her life.

Several inherently reliable sources of evidence have not yet offered clarity.                  The Veteran's record of his Servicemembers Group Life Insurance (SGLI) benefits listed his mother as payee, and no other person.  Records from the Veteran's service personnel file do not state anything further that is directly relevant.  The appellant has submitted copies of documents prepared for filing in the Chancery Court of Wayne County, Mississippi in December 2001 during the Veteran's lifetime for purpose of establishing paternity and entitlement to child support.  By the appellant's account that action could not proceed because of the Veteran's active military service.  As also explained in prior remands, the appellant has provided several lay witness statements attesting to the belief that S.C. was the Veteran's child, though most did not indicate the basis for that conclusion.  Notably, one particular lay statement obtained from the Veteran's mother, in February 2007,                            did acknowledge S.C. as her granddaughter, stating that her son told her that S.C. was his daughter.  

However, the Board's focus turns to two additional lines of inquiry made earlier,         but which were not thoroughly exhausted.  

Previously, the July 2007 Board remand observed it is customary for a soldier to prepare a will prior to deployment to a war zone.  It was deemed very likely that  the Veteran prepared a will in association with his deployment to Iraq.  The Board therefore directed that the AOJ contact the appropriate agency to obtain                        the Veteran's official military personnel file (OMPF), including copy of any will he completed during service.  In April 2010, the Board found its directive only partly met because despite obtaining the OMPF, there was no independent request to ensure obtaining an available will.  The Board therefore remanded the case again reiterating the directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)                      (a claimant is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).
Pursuant to this request, the AOJ contacted directly the Veteran's unit of assignment the HHC First Battalion, 187th Infantry Regiment, U.S. Army requesting (1) a copy of any will the Veteran completed prior to his deployment           to Iraq; (2) if such information was not available, any assistance and/or designation of a larger organizational unit that would have this information.  The AOJ did so in February 2012, and again November 2013.  No response regarding a will was ever received.    

While clearly, a necessary step was taken, applicable law on records development is unequivocal that mere nonresponse to inquiry for Federal records, independent of explanation therein, does not end the inquiry.  Rather, by law "VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  See 38 C.F.R. § 3.159(c)(2).  The Board understands this one avenue is not by any means guaranteed to prove fruitful to the claim.  But at risk of further inherent delay resolving the appeal, thorough fulfillment of this objective is wholly essential -- and, no less, it was directed twice by the Board prior remand.  Nor can it legitimately be ruled out that there was a records migration in this case from the Veteran's original unit, forwarding to a larger organizational component.  Accordingly, in interest of thoroughness and fair process, one more attempt will be made to secure the information requested.  

Still one item further, is the appellant's attempt to furnish a DNA test.  Given that a deoxyribonucleic acid (DNA) test would help establish paternity and the appellant herself raised this possibility, the Board last directed the AOJ advise her that              the Veteran's mother's DNA if tested might provide sufficient proof of paternity (though VA itself could not administratively compel completion of said test).       The AOJ so advised the appellant, who later responded that a privately procured DNA test was pending.  Most recently, the appellant contacted VA in December 2015 requesting time extension until March 2016 to complete the test due to expense involved.  The record does not reflect that test results have been submitted.  Since this case is being remanded, the appellant will have another opportunity to complete and provide a DNA test if she chooses.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that she submit a copy of the Veteran's will, if she is able, and provide her with an opportunity to submit a DNA test result to verify paternity.

2. If the appellant does not submit a copy of the Veteran's will, contact the appropriate agenc(ies), as appropriate, which may include: (1) the Veteran's unit of assignment during active military service; (2) any larger organizational component of that underlying unit, as to where it may reasonably be expected that there was a records migration to that location; and/or (3) as further appropriate, the National Personnel Records Center (NPRC) or other qualifying records depository.

It is essential that the AOJ complete as many requests necessary to obtain relevant records from these designated Federal departments, and further, as specified pursuant to 38 C.F.R. § 3.159(c)(2), end such development efforts only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

Nonresponse to the inquiry is not sufficient to rule out existence of the information sought; rather, development efforts must continue in accordance          with the requirements prescribed above.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before            the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

